 

Exhibit 10.21

 

THIRD AMENDMENT TO LEASE

This THIRD AMENDMENT TO LEASE (“Third Amendment”) is made and entered into as of
October 5, 2018 (“Effective Date”), by and between 1200 CONCORD, LLC, a Delaware
limited liability company (“Landlord”) and CERUS CORPORATION, a Delaware
corporation (“Tenant”).

RECITALS

A.

Landlord and Tenant are parties to that certain Lease (the “Original Lease”)
dated February 16, 2018, as amended by that certain First Amendment to Lease
dated May 11, 2018 (the “First Amendment”), and Second Amendment to Lease dated
August 10, 2018 (the “Second Amendment”, together with the Original Lease, the
“Amended Lease”), for the premises commonly known as 1220 Concord Ave.,
California consisting of approximately 68,423 rentable square feet, as more
particularly described therein (the “Current Premises”).

B.

By this Third Amendment, Landlord and Tenant desire to modify the Amended Lease
to, among other things, lease an additional 1,300 rentable square feet of space
in the Building, as more particularly described on Exhibit A hereto (the
“Additional Lab Premises”), all in accordance with the terms and conditions set
forth below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

1.Defined Terms.  All capitalized terms used herein but not specifically defined
in this Third Amendment shall have the meanings ascribed to such terms in the
Amended Lease.  The term “Lease” where used in the Amended Lease and this Third
Amendment shall hereafter refer to the Amended Lease, as further amended by this
Third Amendment.

2.Lease of Additional Lab Premises.  Landlord hereby leases to Tenant and Tenant
hereby leases from Landlord the Additional Lab Premises as of the Additional Lab
Premises Term Commencement Date (as defined below) for use by Tenant in
accordance with the Permitted Use and in accordance with the terms and
conditions of the Lease. From and after the Effective Date:

a.All references to the “Premises” in the Amended Lease, shall be to the Current
Premises together with the Additional Lab Premises.

b.Subsection (i) of Section 1(a)(iii) of the Amended Lease is hereby deleted in
its entirety and replaced with the following:

 

-1-





 

--------------------------------------------------------------------------------

 

“(i) approximately 15,081 square feet of Rentable Area consisting of a portion
of the “south wing” of the first floor of the Building (the “First Floor South
Wing Premises”);”

and all references in the Amended Lease to the “First Floor South Wing Premises”
or the “First Floor Premises” shall be such term as the same is amended by this
Third Amendment, including, without limitation, (i) the representations made by
Landlord with respect to the First Floor South Wing Premises and/or First Floor
Premises set forth in Section 2(c) of the Amended Lease, and (ii) references
contained in the description of Base Building Work.  

c.The portion of Exhibit C of the Amended Lease depicting the First Floor
Premises is hereby deleted in its entirety and replaced with the depiction
attached hereto as Exhibit A.

d.All references to the square feet of Rentable Area of the Premises contained
in the Amended Lease, including in Section 1(a)(iii) of the Amended Lease, are
hereby amended to read “69,723”.

3.Term.  The Term for the Additional Lab Premises shall commence on the
Effective Date (the “Additional Lab Premises Term Commencement Date”) and expire
on the Expiration Date (as defined in the Original Lease). The period from the
Additional Lab Premises Term Commencement Date through the Expiration Date is
referred to herein as the “Additional Lab Premises Term”.

4.Base Rent.  Notwithstanding anything in the Amended Lease to the contrary,
Tenant shall pay to Landlord Base Rent with respect to the Premises, commencing
on the Effective Date, in accordance with the below chart:

 

Months of Term

Base Rent Per Rentable Square Foot

Annual Base Rent

Monthly Installment
of Base Rent

Commencement Date -12

$2.45

$2,049,856.20

$170,821.35

13-24

$2.52

$2,111,351.89

$175,945.99

25-36

$2.60

$2,174,692.44

$181,224.37

37-48

$2.68

$2,239,933.22

$186,661.10

49-60

$2.76

$2,307,131.21

$192,260.93

61-72

$2.84

$2,376,345.15

$198,028.76

 

-2-





 

--------------------------------------------------------------------------------

 

73-84

$2.93

$2,447,635.50

$203,969.63

85-96

$3.01

$2,521,064.57

$210,088.71

97-108

$3.10

$2,596,696.51

$216,391.38

109-120

$3.20

$2,674,597.40

$222,883.12

121-132

$3.29

$2,754,835.32

$229,569.61

133

$3.39

$2,837,480.38

$236,456.70

Tenant’s obligation to pay Base Rent for the Premises shall abate for the 36th,
48th, 60th, 72nd and 84th months of the Term (the total amount so abated being
referred to herein as the “Abated Rent”). The right to the abatement set forth
above shall be personal to the Tenant first named above together with any
assignee that assumes the Lease pursuant to a Permitted Transfer (collectively,
the “Original Tenant”) and shall not be transferable to any assignee, sublessee
or other transferee of Original Tenant’s interest in this
Lease.  Notwithstanding the foregoing, if Tenant is in monetary default
hereunder beyond any applicable cure period on the date any such Abated Rent is
scheduled to abate, such Abated Rent shall not abate and, instead, shall be due
and payable as ordinarily scheduled

5.Tenant’s Proportionate Share.  Section 1(d) of the Amended Lease is hereby
deleted in its entirety and replaced with the following:

“(d)Tenant’s Proportionate Share

 

(i)

Tenant’s Proportionate Share of Rentable Area in Building.  39.48%.

 

(ii)

Tenant’s Proportionate Share of Rentable Area in the Project.  19.25%”

6.Parking.  Section 1(h) of the Amended Lease is hereby amended to update the
total number of parking stalls to 237, by replacing the reference to “233” with
a reference to “237”.  

7.No Tenant Delay.  The Parties hereby agree that the changes contained in this
Third Amendment do not constitute a Tenant Delay as set forth in Section 1.3(e)
of the Work Letter attached to the Lease as Exhibit D. Notwithstanding the
foregoing, Landlord and Tenant hereby acknowledge that per Section 2.2(a) of the
Work Letter Tenant was to submit a complete set of Construction Drawings to
Landlord for Landlord’s approval by April 1, 2018, and in no event later than
May 1, 2018. Tenant’s delay to submit the Construction Drawings constitutes a
Tenant Delay; provided, however, Landlord hereby acknowledges that, as of the
date hereof, it has not incurred any additional costs due to such Tenant Delay.
Landlord and Tenant hereby

 

-3-





 

--------------------------------------------------------------------------------

 

agree that due to Tenant Delays, Substantial Completion of Landlord’s Work shall
be deemed to be October 15, 2018; subject, however, to any future Landlord
Delays.

8.Equipment Rooms Access. Tenant acknowledges that there is certain building
equipment in rooms adjacent to the Additional Lab Premises (as shown on Exhibit
A), to which Landlord will need access. Tenant agrees to allow Landlord access
to said equipment rooms at all times with prior notice to Tenant of twenty-four
(24) hours when reasonably practical; provided, however, Landlord will use
commercially reasonable efforts not to interfere with Tenant.

9.Loading Dock. Section 8(l) of the Lease shall be deleted in its entirety and
replaced with the following:

“(l) So long as Tenant leases and occupies the First Floor South Wing Premises,
Tenant shall have the primary use of the Building’s south wing north loading
dock high loading door and immediately surrounding area (which shall be deemed
part of the First Floor Premises for all purposes hereunder and is depicted on
Exhibit L attached hereto); provided, however, Wells Fargo Bank (“Wells Fargo”),
as a current tenant of the Building, shall be allowed to utilize the loading
dock and freight elevator as reasonably necessary to accommodate large, heavy or
bulky items. Landlord will coordinate said deliveries with Tenant and will have
management or security personnel present to oversee the delivery.Other than
Wells Fargo Landlord will not grant lease rights to any other tenants to utilize
the loading dock or freight elevator on the ground floor. If an emergency or
other extraordinary situation should arise whereby Landlord or another tenant
needs to utilize the loading dock or freight elevator on the ground floor Tenant
shall grant such access on reasonable terms.”

10.HVAC Work. Section 5(a) of the Work Letter shall be deleted and replaced with
the following:

“HVAC Work.  Tenant shall have the right to install a Supplemental HVAC System
in the loading dock in a location as shown on Exhibit A (the “HVAC Work”). The
manner of Tenant’s design and installation of any the Supplemental HVAC System
shall be governed by the terms and conditions of this Lease including, without
limitation, Article 10 hereof. Without limiting foregoing, Tenant shall not be
permitted to install the Supplemental HVAC System unless (i) such Supplemental
HVAC System and the HVAC Work conforms to the specifications and requirements
set forth in the drawings and specifications prepared by a licensed professional
(the “HVAC Drawings”), which HVAC Drawings shall be subject to the prior written
approval of Landlord, which approval shall not be unreasonably withheld,
conditioned  or delayed, (ii) Landlord approves, which approval shall not be
unreasonably withheld, conditioned or delayed, the size, capacity, power,
location and proposed placement and method of installation of such Supplemental
HVAC System, and (iii) Tenant obtains, at its sole cost and expense, and
provides copies to Landlord of all necessary governmental permits and approvals
for the installation of the Supplemental HVAC System.  If appropriate or
required, Tenant, at Landlord's

 

-4-





 

--------------------------------------------------------------------------------

 

direction, shall cause the Supplemental HVAC System to be painted in a
nonmetallic paint and/or screened.  In addition, if the HVAC Work will penetrate
the roof of the Building, then Tenant shall complete such work in accordance
with the reasonable requirements of Landlord’s roofing contractor in order to
protect Landlord’s roof warranties and unless Landlord approves, in writing, any
such effect on the Building’s structure or service systems or any such
structural alteration, which approval may be granted or withheld by Landlord in
its reasonable discretion. The Supplemental HVAC System shall be installed by
the HVAC Contractor (as defined below) and thereafter shall be properly
maintained by Tenant, at Tenant's sole expense.  At the expiration or earlier
termination of the Term, the Supplemental HVAC System shall, at Landlord’s
election, be removed from the loading dock of the Building at Tenant's sole cost
and expense and that portion of the loading dock and roof of the Building that
has been affected by the Supplemental HVAC System shall be returned to
substantially the condition it was in prior to the installation of the
Supplemental HVAC System.  Tenant shall pay all subscription fees, usage charges
and hookup and disconnection fees associated with Tenant's use of the
Supplemental HVAC System and Landlord shall have no liability therefor.  All of
the provisions of this Lease, including, without limitation, the insurance,
maintenance, repair, release and indemnification provisions shall apply and be
applicable to Tenant's installation, operation, maintenance, replacement and
removal of the Supplemental HVAC System.”

In Section 5(d)(i)(1) of the Work Letter the word “roof” shall be deleted.

11.Authority.  Tenant has full power and authority to enter into this Third
Amendment and the person signing on behalf of Tenant has been fully authorized
to do so by all necessary corporate or partnership action on the part of
Tenant.  Landlord has full power and authority to enter into this Third
Amendment and the person signing on behalf of Landlord has been fully authorized
to do so by all necessary corporate or partnership action on the part of
Landlord.

12.Confirmation.  Except, as and to the extent modified by this Third Amendment,
all provisions of the Lease shall remain in full force and effect.  In the event
of a conflict between the terms of the Lease and the terms of this Third
Amendment, the terms in this Third Amendment shall control.

13.Counterparts.  This Third Amendment may be executed in any number of
counterparts, including counterparts transmitted by facsimile or electronic
mail, each of which shall be deemed an original for all purposes, and all
counterparts shall constitute one and the same instrument.

IN WITNESS WHEREOF, this Third Amendment has been executed as of the day and
year first above written.

SIGNATURES ON FOLLOWING PAGE.

 

 

 

-5-





 

--------------------------------------------------------------------------------

 

 

LANDLORD:

 

1200 CONCORD, LLC, a Delaware limited liability company

 

By: Seecon Investments, LLC, a California limited liability company, its sole
member

 

By:  /s/ Albert D. Seeno, Jr.

Name: Albert D. Seeno, Jr.

Its:      Manager

By:  /s/ Douglas W. Messner

Name:  Douglas W. Messner

Its:        Authorized Agent

TENANT:

 

CERUS CORPORATION, a Delaware corporation

 

By:  /s/ Kevin D. Green

Name: Kevin D. Green

Its: VP Finance and CFO

By:

Name:

Its:

 

 

 

-6-





 

--------------------------------------------------------------------------------

 

EXHIBIT A

[ghd2yut04gws000001.jpg]




 

EXHIBIT B-





 

--------------------------------------------------------------------------------

 

EXHIBIT B

[ghd2yut04gws000002.jpg]

 

EXHIBIT B-





 